Citation Nr: 0210999	
Decision Date: 08/30/02    Archive Date: 09/05/02

DOCKET NO.  95-19 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence had been submitted to 
reopen a claim for service connection for residuals of a cold 
injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Giannecchini,  Associate Counsel

INTRODUCTION

The veteran has active military service from August 1971 to 
August 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  In February 1995, the veteran 
testified before a Hearing Officer at the Boston RO.  

In a November 1998 decision, the Board determined that the 
veteran may not have filed a timely substantive appeal and 
remanded the case to the RO for adjudicatory action with 
respect to this issue.  The requested action has been 
completed and the case is again before the Board.  


FINDINGS OF FACT

1.  On November 11, 1993, the RO sent notice to the veteran 
of its rating decision denying entitlement to service 
connection for residuals of frostbite.

2.  The RO issued a statement of the case (SOC) on January 
13, 1994, in response to the veteran's notice of disagreement 
(NOD) with the November 11, 1993 decision.

3.  A substantive appeal was received by the RO on December 
13, 1994.  


CONCLUSION OF LAW

The veteran has not filed a timely substantive appeal to the 
RO's November 1993 rating decision. 38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 20.200, 20.302, 20.303, 20.305 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  In addition, regulations implementing the 
VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001)), were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

With respect to the timeliness issue, the Board notes that in 
an August 1999 letter, the RO notified the veteran of its 
unfavorable decision.  In a March 2001 letter, the RO invited 
the veteran to submit evidence and argument with respect to 
the timeliness issue of his substantive appeal.  The record 
does not reflect that the veteran responded to the RO's 
letter.  Subsequently, in March 2002, the RO issued the 
veteran a statement of the case (SOC) which listed all 
pertinent laws and regulations, the adjudicative action, and 
the reasons and bases for the determination concerning the 
untimeliness of the veteran's substantive appeal.  

The Board is cognizant that the veteran has identified VA 
medical records that are pertinent to his claim and do not 
appear to have been obtained by the RO.  However, in this 
instance, the Board does not have jurisdiction over the 
veteran's claim given, as noted in the decision below, that 
the veteran has not filed a timely substantive appeal.  Thus, 
the notice and duty to assist provisions of the VCAA are not 
for application by the Board.

Analysis

The formality of perfecting an appeal to the Board is part of 
a clear and unambiguous statutory and regulatory scheme that 
requires the filing of both a NOD and a formal appeal.  Roy 
v. Brown, 5 Vet. App. 554 (1993).  Appellate review of an RO 
decision is initiated by a NOD and completed by a substantive 
appeal after an SOC is issued.  38 U.S.C.A. § 7105(a) (West 
1991); 38 C.F.R. § 20.200 (2001).

After an appellant receives the SOC, he must file a formal 
appeal within sixty days from the date the SOC is mailed or 
within the remainder of the one-year period from the date the 
notification of the RO decision was mailed, whichever period 
ends later.  38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. 
§ 20.302(b) (2001); see Rowell v. Principi, 4 Vet. App. 9, 17 
(1993); Cuevas v. Principi, 3 Vet. App. 542, 546 (1992) 
(where claimant did not perfect appeal by timely filing 
substantive appeal, RO rating decision became final).  

Upon request, the time period for filing a substantive appeal 
may be extended for a reasonable period for good cause shown.  
38 U.S.C.A. § 7105(d)(3) (West 1991).  A request for such an 
extension should be in writing and must be made prior to the 
expiration of the time limit for filing the substantive 
appeal.  38 C.F.R. § 20.303 (2001).

For questions regarding the timeliness of the substantive 
appeal the RO must follow the procedures for an 
administrative appeal.  38 C.F.R. § 19.33 (2001).  Whether a 
substantive appeal has been filed on time is an appealable 
issue, and if a claimant contests an adverse determination 
with respect to timely filing of the substantive appeal, the 
RO must furnish a Statement of the Case to the claimant.  38 
C.F.R. § 19.34 (2001).

In the present case, a November 1993 rating decision denied 
entitlement to service connection for residuals of a cold 
injury.  The RO notified the veteran of this determination in 
a letter dated November 11, 1993.  This letter was sent to 
the most recent address on file for the veteran and was 
copied to the veteran's representative.  

On December 15, 1993, the RO received a letter from the 
veteran's representative in which a NOD was filed at the 
veteran's request.  The representative requested that the RO 
issue an SOC at the earliest possible date.  Thereafter, on 
January 13, 1994, the RO mailed an SOC to the veteran at the 
same address to which the notice of the November 1993 
decision was mailed, and copied such letter to the veteran's 
representative.  On December 13, 1994, the RO received a VA 
Form 9 (Appeal to Board of Veterans' Appeals), i.e., a 
substantive appeal.  

The Board notes that all of the correspondence from the RO 
was mailed to the veteran at the address provided by the 
veteran.  The Board also notes that all of the notices mailed 
to the veteran contained clear information on his procedural 
and appellate rights.  Moreover, all notices were mailed to 
the veteran's representative.  Following the Board's remand 
in November 1998, the RO determined that the veteran had not 
filed a timely substantive appeal, and so notified the 
veteran in an August 1999 letter.  In a March 2001 letter 
from the RO, the veteran was invited to submit evidence and 
argument with respect to the timeliness issue of his 
substantive appeal.  No response from the veteran is of 
record.  Subsequently, in March 2002, the RO issued the 
veteran an SOC which listed all pertinent laws and 
regulations, the adjudicative actions, and the reasons and 
bases for the determination concerning the untimeliness of 
the veteran's substantive appeal.  

Therefore, the Board finds that the file does not contain, 
nor does the veteran contend, that he filed a timely request 
for an extension.  The veteran's substantive appeal was not 
filed until December 13, 1994, more than one year after the 
November 11, 1993, notification of the November 1993 rating 
decision and more than 60 days after January 13, 1994, the 
date on which the SOC was mailed.  As the veteran did not 
file a timely substantive appeal, the appeal was not 
perfected, and must be dismissed.


ORDER

The appeal of the decision finding that new and material 
evidence had not been submitted to reopen a claim for service 
connection for residuals of a cold injury is dismissed.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

